               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

VINCENT F. RIVERA,
DOC # 518548,

       Plaintiff,

v.                                               Case No. 4:19cv519-MW/CAS

SUPREME COURT OF FLORIDA,
FIRST DISTRICT OF APPEAL,
et al.,

      Defendants.
___________________________/

                       ORDER ACCEPTING AND ADOPTING
                        REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No.4 Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “Plaintiff’s motion for leave to proceed in forma

pauperis, ECF No. 2, is DENIED pursuant to 28 U.S.C. § 1915(g). This case is

DISMISSED without prejudice to Plaintiff’s refiling an action if he simultaneously pays

the filing fee and the previously addressed sanction by this Court. The Clerk shall




                                             1
note on the docket that this cause is dismissed pursuant to 28 U.S.C. § 1915(g).” The Clerk

shall also close the file.

      SO ORDERED on December 20, 2019.

                                          s/ MARK E. WALKER
                                          Chief United States District Judge




                                            2
